Name: Regulation (EEC) No 534/72 of the Commission of 15 March 1972 supplementing the list of varieties annexed to the common quality standards for table grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 122 Official Journal of the European Communities No L 64/12 Official Journal of the European Communities 16.3.72 REGULATION (EEC) No 534/72 OF THE COMMISSION of 15 March 1972 supplementing the list of varieties annexed to the common quality standards for table grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Regulation No 231 on the progressive establishment of a common organization of the market in fruit and vegetables, as last amended by Regulation (EEC) No 2727/71,2 and in particular Article 5 (2) thereof; Whereas the common quality standards for table grapes are defined in Annex 1/7 to Commission Regulation No 583 laying down common quality standards for certain products listed in Annex I B to Regulation No 23 , as amended by Regulation No 51/65/EEC4 : "Whereas the list of varieties annexed to the common standards must be amended to take account of new varieties ; "Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Fruit and Vegetables ; HAS ADOPTED THIS REGULATION: Sole Article The following variety shall be inserted between 'Madeleines' and 'Moscato di Terracina' in the small-berry varieties section of list of grapes grown in the open ground set out in the Annex to the common quality standards for table grapes : Producer countries Italy France Belgium Netherlands Mireille x » 1 OJ No 30, 20.4.1962, p. 965/62 . 2 OJ No L 282, 23.12.1971 , p . 8 . 3 OJ No 56, 7.7.1962, p. 1606/62. 4 OJ No 55, 3.4.1965, p. 793/65. Official Journal of the European Communities 123 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 March 1972 . For the Commission The President Franco M. MALFATTI